ViNJE, J.
Tbe question whether the evidence sustains the finding of the jury exonerating the plaintiff from contributory negligence is the most serious one raised by the defendant. Its own negligence in having in operation an elevator failing to comply with order No. 401 of the industrial commission requiring either a gate five and one-half feet in height or in lieu of that a gate not less than three and one-half feet in height and tell-tale chains is admitted. In considering the question of plaintiff’s contributory negligence it must be assumed that he knew in a general way the use of the elevator and how it operated, or at least the obvious physical facts attendant upon its operation. He knew that it went up and down carrying freight on a platform; that it had a person to operate it; that it could be stopped at the different floors for the receiving or discharging of freight; and that it had no bell on the warehouse side to call the operator. He was a Greek about nineteen years of age who had been in this country only since July 10, 1912, but apparently endowed with ordinary intelligence. He had never operated the elevator, nor ridden upon this or other elevators before. He did not know its mechanical construction nor by what means it was operated. When directed by the assistant foreman to get a truck of material from the warehouse he knew it had to be brought to the paint shop by means of the elevator. He brought the truck with the material on it to the elevator shaft in the warehouse, and not seeing the elevator there, and there being no bell to call the operator, he put his head over the gate and looked down to see if it was below, and was immediately injured by the elevator descending upon him. This in substance is his evidence as to how he was injured and there is nothing to contradict it. He claims he was not instructed how to use it, or warned of any danger, and the jury so found. Of course it is perfectly easy to suggest, as defendant’s counsel does, several ways in which he might have ascertained where the elevator was without putting his head over the gate *285■to look down tbe shaft. But that was a natural thing to do, though undoubtedly dangerous and known to be so to one whose attention had ever been directed to the manner in which the elevator operated and the power required to operate it. Undoubtedly the two main considerations that moved the industrial commission to require a gate five feet and a half high or tell-tale chains with a lower gate was an appreciation, -of the fact that persons about elevators would be likely almost involuntarily to put their heads into the shaft to look for it, even though they might know and appreciate the risk. The impulsive tendency to do so was evidenced by the fre-quency of such accidents, and hence the necessity of guarding against them by more than a mere knowledge of the risk, by providing for higher gates or tell-tale chains. In view of .these considerations and the inexperience and age of the plaintiff, we have reached the conclusion that the evidence sustains the finding of the jury as to his freedom from con'•tributory negligence. A number of cases from other juris--dietions are cited in defendant’s brief wherein it has been held as matter of law that a person was guilty of contributory negligence in looking into an elevator shaft as plaintiff did. They all, however, differ more or less in' the facts characterizing the conduct, and furnish no safe criteria to follow were the court inclined to rely upon precedent alone.
An inspection of the special verdict will show that the answers to questions 1, 2, and 7 entitled plaintiff to judgment.. Alleged errors, therefore, which relate to other questions become immaterial.
An extended argument is made by defendant’s counsel to the effect that it was error for the court to answer question 1, not because the answer was not in accordance with the fact, ’but because it indicated to the jury that a negative answer should be returned to the question relating to plaintiff’s contributory negligence. We fail to see the force of the argument. Besides, if it be a conceded fact that defendant was *286negligent, then the court could properly so find even if it did affect the question of contributory negligence. In such case it would be defendant’s conduct and not the court’s expression thereof that affected the result.
Exception is also taken to the charge of the court defining and explaining the meaning of the word “failure” used in the seventh question, not because such definitions and explanations were incorrect, hut because they informed the jury of the effect of their answer to the question. In our opinion the definitions and explanations were superfluous, because they were no simpler and plainer than the word itself. . But if so, they only correctly informed the jury of the true meaning of the question — a very proper instruction to give and one no more open to the objection urged than the question itself.
Upon the question of plaintiff’s contributory negligence the-court instructed the jury:
“Of course you are also to consider whether he did in fact know and comprehend the danger, but in determining that, whether he did in fact know and comprehend the danger, you may consider whether, if he did know it, if it was apparent to him, if it was open and obvious to him, he would have put his head over the top of that gate and left it there till the elevator descended upon it.”
The expression, “and left it there till the elevator descended upon it,” might be a little misleading to one not having heard the evidence, as it might convey the idea that there was a conscious, voluntary leaving of his head in that position for a considerable length of time, whereas the testimony shows the elevator struck him immediately upon his looking into the shaft. The jury could not be misled by the statement of the court. In other respects it was proper for the-court to call the jury’s attention to the concrete situation. It is proper and common in instructing upon the question of contributory negligence to charge the jury to take into consideration all the facts and circumstances disclosed by the-*287-evidence surrounding the alleged negligent conduct. ' This specific conduct of tbe plaintiff was one of suck facts wkick the jury had a right to consider in determining the question.
The jury awarded plaintiff $5,000 damages. He was .about nineteen years old at the time he was injured. He lost his sense of hearing in one ear, and partially in the other. Eight of the front teeth in the lower jaw, together with the bone in which they were held, were knocked out; also two upper front teeth. The septum of the nose was crowded to ■one side, so as to totally close one opening, though this defect ■can be remedied by an operation. He was unconscious for a ■long time, remained in the hospital twenty-two days, and •claimed at the time of the trial that he grew dizzy when working to any great extent. The amount of damages, approved •as it is by the trial court, cannot be deemed excessive.
By the Court. — Judgment affirmed.